Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/21 has been entered.  Claims 1-20 remain pending.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The body-on-frame (no frame component is ever illustrated);
The snapping feature [cls. 3 and 13];
The stretching or slipping feature [cls. 4 and 14];
The structural strengthening elements [cls. 5 and 15];
The foam/polypropylene and acrylonitrile butadiene styrene [cls, 8, 9, 18 and 19];
The removably attachable feature [cls. 10 and 20];
The ribbing [cl. 16]; and
The polymer base material [cl. 17].


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not clear what the second end is or where the single point of contact is in claims 1 and 11.  Claim 1 recites:
 	…one or more covers forming a body-on-frame ambulation aid, the body-on-frame ambulation aid to support, at a first end through a single point of contact at a second end, weight and mobility of a user, the body-on-frame ambulation aid including a graspable area to facilitate control of the body-on-frame ambulation aid; and
 a foot connected to the second end of the one or more covers, the foot to provide the single point of contact with a walking surface, wherein the weight of the user is transferred from the first end through the body-on-frame ambulation aid to the second end from the second end to the foot and to the walking surface to support the weight and mobility of the user.
So as understood, the claim is reciting that the one or more covers 110 form the body-on frame ambulation aid to support, at a first end through a single point of contact at a second end, weight and mobility of a user…a foot 130 connected to the second end of the one or more covers, the foot to provide the single point of contact with a walking surface.
The claim seems to imply that the second end is the bottom of the cover(s) of the body-on-frame aid and the single point of contact is at the second end.  The second end 
In claim 3 the language “the one or more covers is attachable by snapping” is not clear.  Is attachable to what?  Snapped how and/or by what means?  There is no snapping feature shown as noted above.  Further, the claim appears grammatically incorrect.  It appears “is” should be - - are - -? One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of this limitation.  Claim 13 is rejected for the same reasons.
In claim 4 the language “the one or more covers is attachable by stretching or slipping” is not clear.  Is attachable to what?  Stretched or slipped how and with respect to what?  There is no stretching or slipping feature shown as noted above.  If the cover(s) is some sort of load bearing monocoque shell how can it be stretched?  Further, the claim appears grammatically incorrect.  It appears “is” should be - - are - -? One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of this limitation.  Claim 14 is rejected for the same reasons.
In claim 10 and 20 it is not clear what the covers are removably attachable with respect to.  Also it appears the verb “is” should be - - are - - in claims 7 and 10.

Claims 1, 4, 5, 7, 8, 11, 14, 15, 17 and 18 as best understood are rejected under 35 U.S.C. 102(s)(1) as being anticipated by U.S. Patent 5,294,151 to Goode.
Goode provide a single point ambulation aid comprised of one of more covers [any of elements 24, 47, 54, 56] over a core [any of 16, 40, and 52] which is considered to be a frame as best understood.  The cover and core meet the limitation of a body-on-frame as best understood.  A foot 46 or 38 is connected to second/bottom end of the body-on-frame to form a single point of contact with a walking surface.  Any area of the body-on-frame is considered to meet the limitation of “a graspable area” but Goode further provides a handle 40 at the first/top end in Fig. 2.
	With respect to claims 4 and 14, the covers are best understood are stretched or slipped over the core.
	With respect to claims 5 and 15, the filaments 10 are considered the structural elements to strengthen.
	With respect to claims 7 and 17, the3 resin 14 of the cover of Goode meets the limitation of a polymer-based material.
	With respect to claims 8 and 18, the body-on-frame aid of Goode includes foam [see at least col. 5, ln. 32]

Claims 1-3, 10-13 and 20 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 432,759 to Minniss.
Minniss provides an ambulation in the form a cane having two halves A considered to meet the limitation of covers and a wire H considered a frame.  The halves A and wire H are considered to meet the limitation of a body-on-frame ambulation aid as best understood.  A foot D is provided at the lower end forming a single point of contact with the walking surface. Any area of the body-on-frame is .

Claims 1-4, 10-14 and 20 are as best understood rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,556,075 to Hoffman
Hoffman provides an ambulation in the form a cane having two outer halves 12 considered to meet the limitation of covers and an inner cane 12 considered a frame.  The halves of the outer cane 12 and inner cane 24 together are considered to meet the limitation of a body-on-frame ambulation aid as best understood.  A rubber foot is provided at the lower end forming a single point of contact with the walking surface [col. 2 lns 22-24]. Any area of the body-on-frame is considered to meet the limitation of “a graspable area” but Hoffman further provides a handle 24 at the top/first end.  
With respect to claims 3, 4, 10, 13, 14 and 20, attention is drawn to the embodiment of Fig 3 where inner cane 34 is considered the frame of the claims is removably slipped into and snap fit within outer cane 40 considered the cover of the claims.

Claims 9 and 19 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,294,151 to Goode.
Goode provides each of the elements of the claims as noted above except for specifying that the foam of the core is formed of a combination of polypropylene and acrylonitrile butadiene styrene.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Polypropylene and acrylonitrile butadiene styrene foams were known at the time of the invention and would have been obvious material choices for the core 16 of Goode for the inherently material properties such as strength to weight and ease in forming.  There would have been no unexpected or unpredictable in choosing a known structural foam such as polypropylene and acrylonitrile butadiene styrene.

Applicant’s arguments, filed 2/05/12, with respect to the rejection(s) of claim(s) under Morris and Woods have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goode.
Some of the same and some new rejections under 35 USC 112 have been made above.  The arguments with respect the issues are 112 are not persuasive.  The disclosure fails to clearly define what the metes and bounds are of many limitations as noted above and the drawings fail to clearly show the features to provide any guidance.
The argument that no additional illustration is necessary for understanding of the claimed invention is not persuasive.  The disclosure and drawings fail to provide a proper understanding of the metes and bounds of the claimed invention such that one of .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Also note: U.S. Patent 2,123,311 to Muller-Roggli, U.S Patent 3,265,401 to Spier and U.S Patent 5,024,866 to Goode each previously made of record but not applied to avoid undue multiple rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636